Case 1:18-cv-00026-VSB Document 94-1 Filed 02/21/20 Page 1 of 22




           EXHIBIT A
Case 1:18-cv-00026-VSB Document 94-1 Filed 02/21/20 Page 2 of 22
Case 1:18-cv-00026-VSB Document 94-1 Filed 02/21/20 Page 3 of 22
Case 1:18-cv-00026-VSB Document 94-1 Filed 02/21/20 Page 4 of 22
Case 1:18-cv-00026-VSB Document 94-1 Filed 02/21/20 Page 5 of 22
Case 1:18-cv-00026-VSB Document 94-1 Filed 02/21/20 Page 6 of 22
Case 1:18-cv-00026-VSB Document 94-1 Filed 02/21/20 Page 7 of 22
Case 1:18-cv-00026-VSB Document 94-1 Filed 02/21/20 Page 8 of 22
Case 1:18-cv-00026-VSB Document 94-1 Filed 02/21/20 Page 9 of 22
Case 1:18-cv-00026-VSB Document 94-1 Filed 02/21/20 Page 10 of 22
Case 1:18-cv-00026-VSB Document 94-1 Filed 02/21/20 Page 11 of 22
Case 1:18-cv-00026-VSB Document 94-1 Filed 02/21/20 Page 12 of 22
Case 1:18-cv-00026-VSB Document 94-1 Filed 02/21/20 Page 13 of 22
Case 1:18-cv-00026-VSB Document 94-1 Filed 02/21/20 Page 14 of 22
Case 1:18-cv-00026-VSB Document 94-1 Filed 02/21/20 Page 15 of 22
Case 1:18-cv-00026-VSB Document 94-1 Filed 02/21/20 Page 16 of 22
Case 1:18-cv-00026-VSB Document 94-1 Filed 02/21/20 Page 17 of 22
        Case 1:18-cv-00026-VSB Document 94-1 Filed 02/21/20 Page 18 of 22


                                                         ALLOCATED
                                  DISTRIBUTION          PAYMENT TO
#             EMPLOYEE            PERCENTAGES          EACH PLAINTIFF
 1   Acevedo, Joseph E.               1.69320549%             $57,995.34
 2   Aiken, Edward L                  1.12593809%             $38,565.41
 3   Albano, Michael                  0.14296830%              $4,896.92
 4   Almonte, Tiffany                 0.22973647%              $7,868.89
 5   Anastasatos, John                1.81353323%             $62,116.78
 6   Aristizabal, Edward              0.16946989%              $5,804.65
 7   Arutyunyants, Roman              0.56845884%             $19,470.74
 8   Aurilia, Michael S               0.80523961%             $27,580.91
 9   Barbarito, Corinne F             0.16179287%              $5,541.70
10   Barnwell, Michael                0.31967263%             $10,949.36
11   Barnwell, William J              0.07925532%              $2,714.64
12   Bass, Matthew H                  0.44919013%             $15,385.57
13   Bayer, Ronald K.                 0.50343002%             $17,243.38
14   Blaeser, Anthony J.              0.59912446%             $20,521.09
15   Brooks, Lori A.                  0.31350168%             $10,738.00
16   Burgos, Frank R                  0.95333340%             $32,653.38
17   Butler, Terence B                0.47854154%             $16,390.91
18   Bzomowski, Casimir               0.80151448%             $27,453.31
19   Caholo, Orlando                  2.47777347%             $84,868.20
20   Camacho, Nina                    0.39173093%             $13,417.49
21   Campbell, Donna K                0.21727761%              $7,442.15
22   Canade, James C                  0.30964243%             $10,605.81
23   Caratelli, Caspere W             0.15583394%              $5,337.59
24   Carpinone, Richard               0.58354345%             $19,987.41
25   Chiarelli, Michael F             0.56878162%             $19,481.79
26   Cirksey, Jamar R                 0.98260314%             $33,655.93
27   Corso, Jerome J                  0.32708841%             $11,203.37
28   Cortapasso, Paul                 0.65026155%             $22,272.63
29   Crespo, Damaris                  0.43354925%             $14,849.84
30   Crispino, Peter R                0.20629711%              $7,066.05
31   Cupo, Richard E                  0.76540844%             $26,216.62
32   D'Amico, Anthony F               0.05461943%              $1,870.81
33   Dandrea, Matthew B               0.00836507%               $286.52
34   Degennaro, Neil F                0.52970449%             $18,143.33
        Case 1:18-cv-00026-VSB Document 94-1 Filed 02/21/20 Page 19 of 22


                                                         ALLOCATED
                                  DISTRIBUTION          PAYMENT TO
#             EMPLOYEE            PERCENTAGES          EACH PLAINTIFF
35   Deloughry, Dennis G              0.67503453%             $23,121.15
36   DeSetto, Cheryl A                0.40799552%             $13,974.58
37   Devaney, Gregory J               2.15726168%             $73,890.10
38   Diaz, Israel C                   2.31173522%             $79,181.09
39   DiCristo, Gaetano N              0.40480608%             $13,865.34
40   Driscoll, James                  0.28250644%              $9,676.35
41   Earhart, Gerald T                0.16310162%              $5,586.52
42   Ecock, John P                    0.77565107%             $26,567.45
43   Eglowitz, Michael                0.00468543%               $160.48
44   Ellis, Hilda T                   0.49392088%             $16,917.68
45   Elmore, Janet                    0.40377834%             $13,830.14
46   Elsis, Edward J                  0.77033459%             $26,385.35
47   Evans, Consuelo T                1.13687142%             $38,939.89
48   Fallon, Steve M                  0.83083267%             $28,457.51
49   Farinacci, Frank G               0.08814203%              $3,019.02
50   Fay, Lorraine                    0.13122544%              $4,494.71
51   Feliciano, Vincent E             2.47284604%             $84,699.43
52   Frammarino, James J              0.34703450%             $11,886.56
53   Fredrick, Meena                  1.21611188%             $41,654.02
54   Gajdos, Michael W                1.11293564%             $38,120.05
55   Garber, Gennady                  0.54680060%             $18,728.90
56   Gavagan, Debra M                 1.41083456%             $48,323.62
57   Gordon, Shawn L                  1.40858332%             $48,246.51
58   Gouveia, Robert P                0.23131791%              $7,923.05
59   Graniela, Felix                  0.24125722%              $8,263.49
60   Grimm, Edward J                  0.38950932%             $13,341.40
61   Gugliucci, Vincent               0.00468543%               $160.48
62   Gutzeit, John P.                 0.00468543%               $160.48
63   Hall, Michael W                  0.25157054%              $8,616.74
64   Haque, Shaikh N                  0.95350220%             $32,659.17
65   Herbert, Mark L                  0.18187366%              $6,229.50
66   Horan, John M                    0.32476453%             $11,123.77
67   Horman, Erik J.                  0.42080695%             $14,413.40
68   Houston, Daniel B                1.82836366%             $62,624.75
         Case 1:18-cv-00026-VSB Document 94-1 Filed 02/21/20 Page 20 of 22


                                                          ALLOCATED
                                   DISTRIBUTION          PAYMENT TO
 #            EMPLOYEE             PERCENTAGES          EACH PLAINTIFF
 69   Ibrahim, Ashraf                  0.00468543%               $160.48
 70   Jarldane, Debra                  0.15437410%              $5,287.59
 71   Johnston, Donald                 0.36754470%             $12,589.07
 72   Jorgensen, Gregory V             0.20889186%              $7,154.92
 73   Kennedy, Lawrence C              0.24603361%              $8,427.09
 74   Krajkovic, Eric A                1.29430255%             $44,332.19
 75   Lai, Kakeung                     0.69767471%             $23,896.61
 76   Lampropoulos, Christina A        0.01258116%               $430.93
 77   Landon, Joshua B                 1.00010986%             $34,255.56
 78   Lawson, Tina M                   0.56649971%             $19,403.63
 79   Lee, Edwin                       0.52080666%             $17,838.57
 80   Leggio, Paul J                   0.46342603%             $15,873.18
 81   Lonergan, Dennis                 0.00468543%               $160.48
 82   Longa, Diana                     0.76387444%             $26,164.07
 83   Lopez, Scherley                  0.43850510%             $15,019.59
 84   Magenta, John                    0.43839718%             $15,015.89
 85   Marcigliano, Anthony             0.42631655%             $14,602.11
 86   Mardakhayev, Mardakhay           1.20350450%             $41,222.20
 87   Matias, Thomas                   0.73354761%             $25,125.33
 88   Matias, Vanessa                  0.09781330%              $3,350.28
 89   McCormack, Keith M               0.06972420%              $2,388.18
 90   McNeil, Vincent D                0.43275786%             $14,822.74
 91   Mintz, Frank D                   0.17152864%              $5,875.16
 92   Miranda, Luis A                  1.33833150%             $45,840.26
 93   Mitchell, Elizabeth              0.00741022%               $253.81
 94   Montoya, Alexander H             0.22687748%              $7,770.96
 95   Muriel, Joseph                   1.76993252%             $60,623.37
 96   Nelson, Thomas M                 0.12563785%              $4,303.32
 97   Ng, Wilson                       2.60636041%             $89,272.54
 98   Orlando, Nelson                  1.39390616%             $47,743.80
 99   Ortiz, Manuel                    0.48991346%             $16,780.42
100   O'Sullivan, Kelly E              0.52249333%             $17,896.34
101   O'Sullivan, Mark                 2.34134771%             $80,195.37
102   Owens, Kristopher J              0.68083703%             $23,319.89
       Case 1:18-cv-00026-VSB Document 94-1 Filed 02/21/20 Page 21 of 22


                                                        ALLOCATED
                                 DISTRIBUTION          PAYMENT TO
 #           EMPLOYEE            PERCENTAGES          EACH PLAINTIFF
103 Padilla, Paul J                  0.23184822%              $7,941.22
104 Palazzola, Dennis J              0.61975202%             $21,227.62
105 Parker, Juanita S                0.36590734%             $12,532.98
106 Peluso, Luigi D                  0.90726977%             $31,075.62
107 Persad, Harry J                  0.54367526%             $18,621.86
108 Persaud, Steven                  0.24697143%              $8,459.22
109 Petrillo, Joseph R               0.15580473%              $5,336.59
110 Plavnick, David C                0.83528997%             $28,610.18
111 Polly, Robert W                  0.26375343%              $9,034.03
112 Powell, Anthony L                0.13105557%              $4,488.89
113 Ragusa, Thomas J                 0.02911220%                $997.15
114 Ramos, Robert E                  0.41532767%             $14,225.72
115 Ramos, William B                 0.29271902%             $10,026.15
116 Rankin, Randy G                  0.91509369%             $31,343.61
117 Ray, Richard E                   0.23161357%              $7,933.18
118 Rebele, Michael S                1.00475801%             $34,414.77
119 Reid, Eleanor E                  0.16752208%              $5,737.93
120 Rivera, Luis O                   0.28817243%              $9,870.42
121 Rivera, Roberto                  1.49122548%             $51,077.16
122 Rivera, Steven A                 0.26908567%              $9,216.67
123 Rondon, Luis R                   0.93184942%             $31,917.52
124 Roness, Peter                    0.69226084%             $23,711.18
125 Salemmo, Raymond                 0.29299586%             $10,035.64
126 Salmeron, Jose A                 0.80103829%             $27,437.00
127 Sanders, Dorothy                 0.00468543%                $160.48
128 Sanseverino, Louis M             0.79988267%             $27,397.42
129 Saravia, Giovanny C              0.45476712%             $15,576.59
130 Schatz, Christopher              0.81337657%             $27,859.61
131 Schiano, Joseph P                0.94068808%             $32,220.26
132 Schmalzried, Mark J              0.29803102%             $10,208.10
133 Scognamillo, Robert E            0.29976448%             $10,267.47
134 Seeger, John A                   0.49372696%             $16,911.04
135 Shaw, Thomas J                   0.38650592%             $13,238.52
136 Simmons, Daniel J                0.08848038%              $3,030.61
         Case 1:18-cv-00026-VSB Document 94-1 Filed 02/21/20 Page 22 of 22


                                                          ALLOCATED
                                   DISTRIBUTION          PAYMENT TO
 #             EMPLOYEE            PERCENTAGES          EACH PLAINTIFF
137   Simons, Lee F                    0.75044271%             $25,704.01
138   Singh, Sunita A                  0.28116076%              $9,630.26
139   Sirlin, Marc                     0.00468543%               $160.48
140   Slater, Daniella                 0.02162333%               $740.64
141   Slevin, Thomas A                 0.21541125%              $7,378.22
142   Smith, Alim                      0.28196688%              $9,657.87
143   Smolka, Raymond C                0.61847348%             $21,183.83
144   Sorensen, Carl                   0.10126754%              $3,468.60
145   Spencer, Wayne                   0.49166368%             $16,840.37
146   Steadman, Danielle T             0.04867093%              $1,667.07
147   Suarez, Anthony                  0.78326266%             $26,828.16
148   Tagliavia, Carlo                 0.95343820%             $32,656.97
149   Telesco, James                   0.54674355%             $18,726.95
150   Thompson, Daynee T               0.56365935%             $19,306.35
151   Tirado, Richard                  0.46578472%             $15,953.96
152   Torres, Emil N                   0.24813133%              $8,498.94
153   Torres, Ruben                    0.08995558%              $3,081.14
154   Torres, Sally I                  0.27174633%              $9,307.80
155   Torres, Wilfredo                 0.07783179%              $2,665.88
156   Tramontana, Anthony F            0.12701202%              $4,350.39
157   Troia, Keith                     1.68832983%             $57,828.34
158   Tzitzikalakis, Martha S          0.11181917%              $3,830.01
159   Vella, Justin C                  0.75008753%             $25,691.85
160   Vinciguerra, Michael N           0.48320153%             $16,550.52
161   Volpe, Anthony                   0.37513964%             $12,849.21
162   Vrettos, Emanuel M               0.88621086%             $30,354.32
163   Wall, Steven D                   0.47880752%             $16,400.02
164   Weissmeier, John A               0.58757411%             $20,125.47
165   Whitaker Jr, Clarence            2.31771220%             $79,385.81
166   Yeninas, Kevin A                 0.81029650%             $27,754.11
167   Yodice, Victoria B               0.16439386%              $5,630.79
168   Yuen, Tak W                      0.60100312%             $20,585.44
169   Zanetti, Emperatriz G            1.02209598%             $35,008.63
                        TOTAL =        100.00000000%           $3,425,180.00
